Mr. Justice McSurely delivered the opinion of the court. 3. Intoxicating liquors, § 247*—when amount of damages in action under. Dramshop Act is for jury. In an action under section 9 of the Dramshop Act (J. & A. V 4609) to recover damages for a death caused by intoxication, the question of the amount of damages is for the jury. 4. Intoxicating liquors, § 233*—when substantial damages shown to result to mother from death of son. In an action to recover damages brought by a mother, under section 9 of the Dram-shop Act (J. & A. If 4609), for the death of her son, evidence that deceased was 18 years of age, that for more than a year before his death he had been paid $50 a month as a machinist apprentice, which he gave his mother, who used it in the support of herself and her family, that for several months before his death he assisted his father in running a pool room, receiving no wages, but the profits of the pool room being used for the family support, and that after his death she was obliged to take in washing to support the family, is sufficient to show that the death of the son resulted in substantial damages to plaintiff.